Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over XU et al (Knowledge and Heuristic Based Modeling of Laser-Scanned Trees).
 	As per claim 1, Xu teaches the claimed “method” comprising: “accessing a plurality of skeleton segments representing a plant located in a field captured in an image, each skeleton segment of the plurality of skeleton segments representing a portion of the plant and comprising one or more nodes” (Xu, 4. POINTS TO SKELETON – figure 1c, figure 2d); “identifying, from the plurality of skeleton segments, a set of candidate skeleton segments, each candidate skeleton segment representing a portion of the plant located near a ground surface of the field captured in the image” (Xu, 4.1 Main Skeleton Production - the root point of the tree, marked in the figure, has been located (e.g., selected manually or by taking the lowest point in the scan)); “building a virtual model of the plant by connecting each candidate skeleton segment to a neighboring skeleton segment, wherein each neighboring skeleton segment represents an adjacent portion of the plant positioned farther from the ground surface than the portion of the plant represented by the candidate skeleton segment connected to the neighboring skeleton segment” (Xu, 4.1 Main Skeleton Production - We start producing the skeleton from the connected subgraph that contains the root point; 4.2 Main Skeleton Extension - some other connected subgraphs also represent additional main branches of the tree).  It is noted that Xu does not teach “determining a treatment for the plant using the virtual model; and generating instructions to apply the determined treatment to the plant.”  However, Xu’s tree allometry (5.1 Tree Allometry) and leave generation (6. Leaves) suggests the use of complete tree model in decoration, trimming, shaping, thinning, inserting, … as well-known in the tree application (Xu, figures 9, 13).  Thus, it would have been obvious to configure Xu’s method as claimed by using the created tree model in other application such as decoration, foresting, thinning, planting, trimming, …

 	Claim 2 adds into claim 1 “wherein each candidate skeleton segment of the set of candidate skeleton segments represents a portion of a stalk of the plant located near the ground surface of the field captured in the image” (Xu, 4.1 Main Skeleton Production).

	Claim 3 adds into claim 1 “wherein building the virtual model of the plant further comprises: for each candidate skeleton segment, identifying a neighboring skeleton segment within a threshold distance of the candidate skeleton segment” (Xu, 4.1 Main Skeleton Production; 4.2 Main Skeleton Extension); and “connecting a node of the candidate skeleton segment to a node of the neighboring skeleton segment” (Xu, figures 2-3).

	Claim 4 adds into claim 1 “determining a probability that each connected candidate skeleton segment and neighboring skeleton segment represent part of a stalk of the plant” which would have been obvious in view of Xu’s discussion on user’s intervention based on user’s estimation of probability of skeleton structure (Xu, 4.2 Main Skeleton Extension - we process only nodes that have a shortest path that is less than a threshold (implies high probability)… given the realities of outdoor scanning, we have found it useful to offer the user a chance to intervene at this stage, eliminating mistaken connections, adding missed connections, or correcting misguided links (user’s estimation of probability).

	Claim 5 adds into claim 4 “determining that the connected skeleton segment and neighboring skeleton segment represent part of the stalk of the plant based on the determined probability” (Xu, 4.2 Main Skeleton Extension – “we process only nodes that have a shortest path that is less than a threshold” implies a high probability); “identifying a second neighboring skeleton segment within a threshold distance of the connected neighboring skeleton segment; and connecting a node of the second neighboring skeleton segment with an available node of the connected neighboring skeleton segment” (Xu, 4.2 Main Skeleton Extension - we process only nodes that have a shortest path that is less than a threshold … given the realities of outdoor scanning, we have found it useful to offer the user a chance to intervene at this stage, eliminating mistaken connections, adding missed connections, or correcting misguided links)

	Claim 6 adds into claim 1 “for each plant of a plurality of plants in the field, accessing a virtual model representing the plant, the accessed virtual model generated using a plurality of skeleton segments representing the plant in the field” (Xu, 8. Results); and “generating a virtual model representing the plurality of plants in the field by mosaicking the plurality of stored virtual models” which would have been obvious to planting a plurality trees next to each other forming a field, forest, ….

	Claim 7 adds into claim 1 “analyzing the virtual model to determine a plant parameter representing a measurement of the plant” (Xu, 7. IMPLEMENTATION DETAILS); “determining a treatment to apply to the plant based on the plant parameter and the virtual model” (Xu, figures 9 – inserting a tree; 6. Leaves – leaf location, figure 10; figure 12 – winter model; figure 13 – view prediction); “generating instructions to actuate a treatment mechanism to apply the determined treatment; and treating the plant with the determined treatment by actuating the treatment mechanism using the generated instructions” which is obvious to generate the instructions to create the computer models in figures 9, 10, 12, 13.

	Claims 8-14 and 16-21 claim a system and a non-transitory computer readable storage medium storing instruction based on the method of claims 1-7; therefore, they are rejected under a similar rationale.  It is noted that the treatment of plant such as “a nozzle configured to apply treatments to plants in the field as the plant treatment system passes through the field” is well-known in the art such as water, chemical treatment, fertilizing, insecticide , …

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 008,035. 
. A method comprising
A method comprising:
accessing a plurality of skeleton segments representing a plant located in a field captured in an image, each skeleton segment of the plurality of skeleton segments representing a portion of the plant and comprising one or more nodes;
capturing an image of a plant using an imaging system passing by the plant; capturing an image of a plant using an imaging system passing by the plant;
generating a point cloud of the plant based on the image;
identifying a section of the image corresponding to a ground plane;
generating a plurality of skeleton segments based on the point cloud, each skeleton segment representing an individual plant segment of the plant;
identifying, from the plurality of skeleton segments, a set of candidate skeleton segments, each candidate skeleton segment representing a portion of the plant located near a ground surface of the field captured in the image;
identifying a set of candidate skeleton segments of the plurality of skeleton segments, each candidate skeleton segment corresponding to a section of the image located near the section of the image corresponding to the ground plane;
building a virtual model of the plant by connecting each candidate skeleton segment to a neighboring skeleton segment, wherein each neighboring skeleton segment represents an adjacent portion of the plant positioned farther from the ground surface than the portion of the plant represented by the candidate skeleton segment connected to the neighboring skeleton segment;
identifying a section of the image corresponding to a unique plant feature of the plant based on the set of candidate skeleton segments and the sections of the image corresponding to the candidate skeleton segments;
wherein each neighboring skeleton segment represents an adjacent portion of the plant positioned farther from the ground surface than the portion of the plant represented by the candidate skeleton segment connected to the neighboring skeleton segment;
classifying one of the candidate skeleton segments as corresponding to the unique plant feature of the plant; and building a plant virtual model based on the skeleton segment classified as the unique plant feature of the plant.
determining a treatment for the plant using the virtual model; and generating instructions to apply the determined treatment to the plant.




Although the claims at issue are not identical, they are not patentably distinct from each other because the step of plant treatment is obvious in the application of tree model (e.g., watering, insecticide, …; or Xu, figures 9, 10, 12, 13).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616